Grace, J.
(concurring in the result). This action is in reality one in equity. The plaintiff seeks thereby the right to redeem from a certain mortgage foreclosure sale of certain land, amounting to 480 acres. The mortgage foreclosure sale was one made under the power of a sale contained in the mortgage. ■
The complaint in this action is subject to criticism and objection, in that it does not set forth the equities, if any, which the plaintiff has. For instance, the 480 acres of land in question is, no doubt, fertile and valuable land. It is situated in a territory where land is valuable. There is, however, nothing in the complaint to show whether it is'worth $40 per acre, or $75 per acre, or more or less than either of those amounts.
*554There is nothing to show whether this land is under cultivation, except the inference be drawn from the statement that certain crops were raised thereon in certain years.
There is no allegation, showing whether the buildings, if any, are worth $100 or $4,000, or any amount. There is nothing to show whether the $5,000 mortgage in question is a first mortgage, or whether there are other encumbrances prior or subsequent to it, or the total amount of the encumbrance or liens against the land, in' order that it might be determined if the plaintiff has any equity in the land.
There is no allegation in the complaint that plaintiff never had any notice of the foreclosure sale, and that said foreclosure was started after his entrance into actual military service, and without his knowledge.
There is no-allegation in the complaint showing in what manner, if any, the defendant took an undue advantage of plaintiff while he was absent in military service.
There is no allegation that plaintiff is able, ready, and willing to redeem the land, and is ready and willing to tender the amount of money necessary to redeem, from the foreclosure sale.
There is no allegation as to the amount of the rents and profits for the years 1918 and 1919. No statement of the number of bushels raised, nor of the share to which plaintiff would be entitled as the owner of the land, nor of the price and value per bushel of the products raised on such farm.
There is almost a total failure in the complaint to set forth any equities claimed to exist in plaintiff’s favor.
I concur in the result at which the majority opinion has arrived.